Citation Nr: 1012593	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of a fracture to the left radial 
head with chronic left elbow strain. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1984 with periods of  active duty for training and 
inactive duty for training in the Arkansas Air National 
Guard until June 2002.  
 
This case comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
a Department of Veterans Affairs (VA) Regional Office (RO), 
which, inter alia, granted the Veteran's claim of 
entitlement to service connection for residuals of a 
fracture to the left radial head with chronic left elbow 
strain and assigned a 10 percent disability evaluation 
effective from February 25, 2002.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  In May 2008, the Board remanded the case 
for further development.  The case has since been returned 
to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain records from the Social 
Security Administration (SSA).

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires the VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In this case, the Board observes that the Veteran appears to 
be in receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the Veteran told the 
November 2009 VA examiner that she had been unemployed since 
2007 and that she was receiving SSA disability benefits.  
However, the Board notes that the decision to grant benefits 
and the records upon which that decision was based are not 
associated with the claims file, and it does not appear that 
any attempt was made to obtain such evidence.  Under 38 
U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. 
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the RO should obtain and associate such records 
with the Veteran's claims file.

Therefore, in order to give the appellant every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file the Social Security 
Administration (SSA) decision to award 
benefits to the Veteran and the records 
upon which that decision was based.  If 
the search for such records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  After completing the above action, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraph.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


